Judge EAGLES
concurring in the result.
While I agree with the result reached here I would reach that result through a different analysis. In my opinion the trial court erred in concluding as a matter of law that the devise and bequest to Simon Peter Davis constituted a fee simple determinable estate subject to an executory interest.
Under the terms of paragraph I of the will, the testatrix’s husband, Walter Hodges, Jr., received a conventional life estate in the homeplace and all personal property of Mary Davis Hodges. Under the terms of paragraph II, Simon Peter Davis and Luna Davis Newsome received remainder interests in fee simple absolute in any property remaining after the death of the life tenant. “An estate in remainder is an estate limited to take effect in possession immediately after the expiration of a prior estate created at the same time and by the same instrument.” Power Co. v. Haywood, 186 N.C. 313, 317, 119 S.E. 500, 502 (1923). Remainders are classified as either vested or contingent. Wiggins, Wills and Administration of Estates in North Carolina Section 280 (2d ed. 1983). The question then becomes how to classify these remainder interests. A contingent remainder is an estate subject to a condition precedent such as the happening of an event which is uncertain and may never happen or when those who are to take in remainder are unascertainable. Id. A vested remainder is one *437which is limited to a certain person or persons upon the happening of a certain event. Id. There are three types of vested remainders, indefeasibly vested remainders, remainders vested subject to partial defeasance (subject to open) and remainders subject to complete defeasance (subject to a condition subsequent). Id.
In my opinion the remainders to Simon Peter Davis and Luna Davis Newsome were vested remainders subject to complete de-feasance or divestment. The first sentence of paragraph II gives a vested interest to both remaindermen. The second sentence is added divesting the remainder given in the first sentence. By the second sentence, the testatrix required that both remaindermen survive the life tenant and each other. The law favors the early vesting of estates and remainders will be deemed to vest at the death of the testatrix unless the will expressly provides for a later time. Priddy & Co. v. Sanderford, 221 N.C. 422, 20 S.E. 2d 341 (1942). Adverbs of time such as “when,” “thereafter,” “then,” “after” and adverbial terms of time such as “at the death of’ and “upon the death of’ the life tenant relate to the time of enjoyment and not the time of vesting of the estate. Id. “The intent to postpone the vesting of the estate must be clear and manifest and not arise by mere inference or construction.” Id. at 424, 20 S.E. 2d at 343. In my opinion the language of the second sentence in paragraph II of the will serves to create a condition subsequent which, if it occurred, would completely divest the vested remainder. It does not expressly provide that the remainders were to vest at the death of the life tenant. Therefore, the remainders vested, if at all, at the death of the testatrix, subject to being completely divested if the remaindermen did not survive the life tenant and each other.
Luna Davis Newsome predeceased the testatrix, her remainder interest never vested and the trial court properly found that her interest lapsed. Simon Peter Davis survived the testatrix and at her death his remainder interest vested subject to being completely divested if he failed to survive the life tenant, the condition subsequent created by the second sentence in paragraph II of the will. Simon Peter. Davis predeceased the life tenant and as a result his vested remáinder interest was completely defeated. At the death of the life tenant, the property remaining, both real and personal, reverted to the estate of the testatrix by operation of law. Wiggins, supra at Section 279. The will contained no residu*438ary clause; therefore, the property passed by intestacy to the heirs of Mary Davis Hodges living at her death. Mary Davis Hodges was survived by her husband. There were no lineal descendants. As a result and pursuant to G.S. 29-14 the property passed by intestate succession one hundred percent to the husband of the testatrix, Walter Hodges, Jr. When Walter Hodges, Jr. died his heirs came into possession of the property and the trial court properly divided the property among the heirs of Walter Hodges, Jr.
Accordingly I concur in the result which affirms the judgment of the trial court.